Per Curiam.
The bills were filed to obtain an adjudication of the ownership of, and title to, certain shares of corporate stock owned by Richard Stevens, deceased, in his lifetime, and claimed by the executors of his will, but which were also claimed, partly by his daughter Elizabeth C. Stevens, Jr., who died pending the litigation, and partly by his daughter Dorothy P. Stevens. Each daughter claimed by virtue of an alleged gift inter vivos from her father, and the fundamental question argued before the vice-chancellor was whether there had been in fact and law such a gift. He held to the contrary in a careful and ■ lengthy opinion in which all the facts (for the most, part, if not altogether, conceded) were fully discussed, and the law applicable thereto stated. The result he reached in both cases was—first, that there was an absence of donative intent, and secondly, that even if- such intent had existed, the evidence failed to show a completed gift under the well-established rules of law governing such cases.
*569We think it sufficient to say that after full argument and due consideration of the matters involved, we concur with the views of the learned vice-chancellor on which he based the conclusion that there was no completed gift, and, of course, in that conclusion and for those reasons the decrees before us will be affirmed. In view of this result, the question of donative intent needs no discussion.
No. 73—
For affirmance—The Chief-Justice, Swayze, Teen-chard, Parker, Bergen, Kalisch, Black, Katzenbach, White, Gardner, Ackerson, Van Buskirk—12.
For reversal—None.
No. 74—
For affirmance—The Chief-Justice, Swayze, Trenchard, Parker, Bergen, Kalisch, Black, Katzenbach, White, Gardner, Ackerson, Van Buskirk—12.
For reversal—None.